Citation Nr: 1440833	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  14-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  

FINDING OF FACT

In September 2014, prior to the issuance of a decision by the Board, a statement was received from the Veteran in which he expressed his desire to withdraw his appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

The Veteran's appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus has been withdrawn.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2013).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a decision.  38 C.F.R. § 20.204(b) (2013).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2013).  

The Veteran was seeking service connection for hearing loss and tinnitus.  He perfected his appeal of these issues in June 2014.  In September 2014, after the claim was certified to the Board but prior to the issuance of a decision, the Veteran submitted a document through his representative wherein he stated that he wished to withdraw his appeal.  He included his signature to this effect.  

The Board finds that the Veteran has withdrawn his appeal before the Board.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2013).  Accordingly, the Board will dismiss the appeal of these issues.  


ORDER

The appeal is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


